Widemann, J.:
We find from tbe evidence, as well as from respondent’s admission, tbat be undertook tbe, case of Mikalemi; tbat be did not perform Ms professional duties, and tbat be received $50 for costs of Court, which be converted to bis own use. We find, further, tbat in tbe second case of Kalimaloloa, respondent also neglected to perform bis professional engagements, and tbat be converted tbe money received from bis client, under false pretenses, to bis own use. Both cases satisfy us tbat tbe respondent is guilty of neglect of bis professional duties, mal-practice, and deceit. Every such case deserves tbe highest censure, and renders it impossible to allow tbe person guilty of such offenses to retain tbe honorable position of a practitioner at law. Tbe least that tbe Court can do in such a case is to relieve tbe community from tbe liability of being imposed on by a practitioner of this character, and to sustain tbe good name of tbe Bar by removing from it any member who is willing to bring such disgrace upon its reputation.
It is therefore ordered, adjudged and considered, tbat respondent be dismissed from tbe roll of practitioners at law.